 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrane Company'andInternational Union ofDistrict 50,UnitedMineWorkers ofAmerica. Case 16-CA-2703.June 19,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 22, 1966, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledproceeding,recommendingdismissalofthecomplaint filed herein and as amended at thehearing, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision with asupporting brief. Respondent filed a brief in supportof the Trial Examiner's Decision and an answeringbrief to the brief of the General Counsel in support ofhis exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions of the GeneralCounsel and his supporting brief, and the brief andanswering brief of the Respondent, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein, asamended, be dismissed in its entirety.iThe name of the Respondent appears as amended at thehearingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H.PETERSON,Trial Examiner:On July 29,1966,'theGeneral Counsel of the National Labor RelationsBoard,by the Regional Director for Region 16, uponcharges filed June 8 by International Union of District 50,Unless otherwise indicated,all dates refer to the year 1966.2On August 11, the Regional Director consolidatea the instantproceeding with Case 16-CB-293, in which complaint issued onJuly 29, based upon charges and amended charges filed by theCompany on May 23 and July 28, against the Union and its local,Local 15526,alleging violations of Section 8(b)(1)(A)by reasonof mass picketingof the Company'spremises and threats ofphysical violence and bodily harm against employees of theCompany At the outset of the hearing the Union and counselfor the General Counsel reached a proposed settlement of Case16-CB-293, in which the Company,as the Charging PartyUnited Mine Workers of America, herein called the Union,issued a complaint against The Crane Company, hereincalled the Respondent or the Company.The complaintalleged that the Respondent had violated Section 8(axl)and (5)of the Act by negotiating in bad faith with theUnion,by threatening to close down all or portions of itsproduction facilitiesunless the Union accepted theCompany's contract terms, and by refusing to bargain withrespect to the discontinuance of substantial portions ofproduction at its Miami,Oklahoma, plant;and that theseunfair labor practices caused a strike of its employeeswhich began on April 6. The complaint was amendedduring the hearing to include allegations that,beginningabout April 16, the Respondent,in violationof Section8(a)(3)and(5),removed from the Miami plant andtransported to other plants,tools, dies, equipment, andmachinery necessary to production,and refused toreinstate its striking employees who on September 1 madeunconditional application to returnto work.In its answer,as amended,the Respondent denied the commission ofany unfair labor practices.Pursuant to notice,a hearing was held before me inMiami, Oklahoma, on September 8, 9, 12, and 13. Allparties were represented by counsel and were afforded fullopportunity to participate in the hearing.- Ruling wasreserved on the Respondent'smotion,made at the close ofthe hearing,to dismiss the complaint;it is disposed of inaccordance with the findings hereinafter made. Briefsfiled by the General Counsel and by the Respondent havebeen duly considered.Upon the basis of the entire record in the case and frommy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,an Illinois corporation,maintains aplant at Miami,Oklahoma, with which this proceeding isconcerned,where it manufactures warm-air furnaces, air-conditioning equipment, and related products.During theyear preceding issuance of the complaint,the Respondentpurchased materials valued in excess of$500,000,of whichmaterials valued in excess of $50,000 were transported tothe Miami plant directly from States of the United Statesother than the State of Oklahoma. The Respondentadmits, and I find,that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THEALLEGEDUNFAIR LABORPRACTICESA. Introductionand Sequenceof EventsThe Respondentoperates a totalof 23plants in variousparts of the UnitedStates, at which it manufactures atherein,did not join.Afterhearing argument on the Company'sobjection to the settlement and being satisfied that the proposedsettlement,which provided for the entry of a Board order and aconsent decree, fully remedied the allegations contained in thecomplaint against the Union, I granted the General Counsel'smotion to sever the cases and continuedCase 16-CB-293indefinitely.Thereafter,the Board on October 13 entered itsDecisionand OrderinCase 16-CB-293, as provided by thesettlement stipulation,and on October 31 the United StatesCourt of Appeals for the Tenth Circuitentered its decree enforc-ing the Board's Order165 NLRB No. 71' CRANE COMPANYvariety of products. The Miami, Oklahoma, plant, withwhich this proceeding is concerned, is engaged principallyinmanufacturing warm-air gas furnaces, air-conditioningequipment, and a line of "chef units" which consists of acombinationrefrigerator,stove,sink,and cabinetarrangement. The Miami plant is the only one producingair-conditioning equipment and chefunits; aplant inGarwood, New Jersey, sometimes referred to as theThatcher plant, also produces warm-air furnaces similar tothosemanufactured at the Miami plant, although theprincipal product of the Garwood facility is oil-firedfurnaces. Later in October 1965, the Company's executiveofficers approved the expenditure of some $192,000 intools and equipment for the manufacture at the Miamiplant of a new design of warm-air furnaces to replace theline then being produced. In mid-January purchase ordersfor dies for the new furnace line were issued, and inFebruary prototype models were being tested, as-required,by the American Gas Association. The new dies wereexpected to arrive during the period of May through June,and the target date for beginning production wasestimated as July 1. Since the Miami plant would be theprimary producer of the new furnace line, the plans calledfor it to phase out of production of the old style furnaceprior to beginning production on the new line, while theGarwood plant would complete production of the old line,utilizingfor this purpose certain dies to be transferredfrom the Miami plant.A 2-year collective-bargaining agreement between theCompany and United Steelworkers of America, coveringthe production and maintenance employees at the Miamiplant, expired as of December 31, 1965. Thereafter arepresentation electionwas held, on petition of theTeamsters Union, in which the Mine Workers intervened.The Mine Workers was successful in a runoff election,defeating the Teamsters, and on February 14 was certifiedas the exclusive representative of the Miami productionand maintenance employees.; On February 24 the Unionand the Company first met for the purpose of negotiating abargaining agreement. Thereafter, the parties met on 10occasions during the month of March. By March 26, the11thmeeting, they had reached tentative agreement onsome 108 separate sections of a proposed contract,virtually all of them of a noneconomic nature. Up to thispoint in thenegotiations, the parties had not discussed anyspecific demands for wage increases, as the Union hadmade none, nor other items included in the Union'sproposals(suchaspensions, life insurance andhospitalization,shiftdifferentials,orpaid vacations)involving direct and significant increases in costs. Fromthe outset of negotiations, however, Robert S. Hall,director of personnel and industrial relations and theCompany's chief negotiator, had asserted that the Miamiplantwas in "serious financial difficulty," which hesubsequently elaborated by pointing out that in 1965 theplant had sustained a loss in excess of $950,000, thatproductivity was low, and that sales during the first 2months of 1966 were off 20 percent from the same periodin the preceding year.At the request of the Union, a Federal mediatorattended the meeting on April 5, the 13th bargaining9The Respondent admits, and I find, that the following unit, inwhich the election was held, is appropriate within the meaning ofSection 9(b) of the ActAllproductionandmaintenanceemployees,including quality control technicians, productionclerk, plant truckdrivers,and janitors, employed at the Miami571session. According to the minutes kept by the Respondent,and not disputed by the Union, the parties listed for thebenefitof the mediator some 11 items still underdiscussion and explained "that monetary issues had notbeen discussed because of the failure of the parties toresolve their non-economic differences." The minutes forthe April 5 meeting further disclose that the Union tookthe position that unless there was an increase in wagesduring the first year of the contract the Union would strike.The Company stated that because of the critical financialproblems at the Miami plant no increase could be grantedin the first year of the contract but indicated it "wouldconsider an increase in the second and third years of a 3-year agreement." There is disputed testimony, discussedinmore detail below, that at this meeting Hall, on behalf ofthe Company, stated that unless the terms offered by theCompany were accepted the plant would be closed ormoved. On the morning of April 6, about an hour afterwork began, the Union called a strike and, so far asappears, all of the approximately 150 bargaining unitemployees walked out of the plant.The strike, which was still unresolved at the time of thehearing, was attended by some mass picketing and allegedviolence. On May 20 the United States District Court forthe Northern District of Oklahoma, on complaint of theCompany, entered a temporary restraining order againstthe Union and certain named individuals, and on May 24issued a temporary injunction applicable against the Unionas well as the Company which was thereafter continued inforce by order entered on August 9 until further order ofthe court.InMay and June the parties met on several occasions,with the Federal mediator present, in an effort to resolvetheir differences.The May 10 and 11 meetings wereconcerned principally with the discussion of a list ofalleged instances of mismanagement which the Unionasserted had contributed to the poor economic condition oftheMiami plant. The meeting on May 11 terminated atnoon, with H. W. Moore, regional director of the Unionwho particpated in many of the bargaining sessions,stating that there was no point in meeting in the afternoonif the Company made no money offer. The parties left it tothe mediator to convene any further meetings. Thereafter,the parties did not meet until June 2 and on June 10, 11,and 13. In the meantime, beginning about May 16, theCompany transferred certain dies used in the manufactureof the parts for the furnace line being phased out, as wellas furnace parts, from the Miami plant to the plant inGarwood, New Jersey. As dies for the new furnace linebecame available from tool and die manufacturers, thesewere diverted to other plants for initial tryout.When the parties met on June 2, Company NegotiatorHall informed the Union of the removal of dies and parts toGarwood and the diversion of new dies, stating that thelatter action had been taken because the Company hadbeen unable to bring them into the plant and ready themfor production. Hall also informed the Union that theCompany was operating the chef unit line withapproximately 50 supervisory and clerical employees. Thefurnace line and the air-conditioning line were not then inoperation. There is conflicting testimony whether Hallplant, excluding over-the-road drivers, office clerical employees,tool,fixture,and plant layout man, lab technicians,part-timejanitor andfirst-aid attendant,guards, watchmen,and supervisorsas defined in the Act 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that the air-conditioning line would be moved fromthe Miami plant to some other facility, with the result thatonly the chef line, employing some 50 or 60 employees,would remain at the Miami plant. It is not disputed thatHall did inform the Union that the Company intended tosend a letter to all employees on strike announcing plansto reopen the plant and requesting employees to return towork. Such a letter, dated June 8, was sent, stating thatthe Company intended to resume operations on June 13and that employees were expected to report for work atthat time. The letter further advised that while noemployee was "under any compulsion to return to work"the Company intended to "take full advantage" of itsrights under State and Federal law "to restore normaloperation of the plant." The strikers, however, did notreturn to work and it was not until sometime in August thatthe Company began hiring replacements. Near the close ofthe June 2 meeting, the Union made the following proposalfor settlement of the strike, as testified to by Hall and asset forth in the Company's minutes of the meeting:FIRST YEAR1.Labor-managementmeetingsmonthly,toinclude Moore and Hall2. Insurancecoverageidenticaltoofficeemployees, including dependent coverage3.15-cent general increase4. Improvements in the pension plan so as to becomparable to the salaried planSECOND YEAR1.One additional paid holiday2.20-cent general increaseTHIRD YEARA reopening on wages only.The Company's counterproposal to this was to agree tomonthly labor-managementmeetingsand to offer a 5-centincrease in the second and third year of the agreement.On June 10 the partiesmet again,with Vernon Ford, apersonal representative of the president of District 50,present.Although the parties reached agreement onseveral noneconomic items, there was no change inposition on the basic economic differences. A briefmeeting was held on June 11, with no change of position;the Union advised that the Company's position would bereported to a membership meeting on June 12, but thatthere appeared to be little possibility of resolving thedifferences.During the evening of June 11, at the suggestion ofUnion Regional Director Moore, Hall had a dinnermeetingwithMoore and Ford. Only Hall testified about thismeeting.4According to Hall's credited and undeniedtestimony, he showed Moore and Ford financial and salesinformation substantiating the statements he had made inearliermeetings regarding losses at the Miami plantduring the prior year and declining sales. Although noquestion was raised by the Union's representatives as tothe correctness of the data exhibited by Hall, they held tothe view that a wage increase during the first year wasAt the time of the hearing Moore was hospitalized. Ford,however, was present at the hearingessential.Moore expressed the view that the membershipmight accept an hourly increase of 10 cents during the firstyear and thus resolve the strike. On June 12, Hall obtainedauthority from highermanagementtoimprove theCompany's monetary offer, and Hall so informed Moore.The parties met on June 13, and the Company thenproposed that it would pay for the full cost of hospital andsurgical coverage for dependents and increase the shiftdifferential from 5 and 7 cents to 7 and 9 cents for thesecond and third shifts; during the second and third yearsof the contract, in addition to the 5-cent increasepreviously offered, it proposed that the agreement couldbe reopened for negotiation of wage rates and certain(unidentified) fringes if the plant showed a net profit of 8percent of netsalesbefore taxes for a 12-month period tobe agreed upon. This proposal was thereafter rejected bytheUnion.No further meetings were held untilSeptember 6 and 8, shortly before the hearing began.During August the Company began hiring permanentreplacements for the strikers. As of September 6, it hadhired 170 or 180 new employees and had 19 openings thathad not been permanently filled. On August 22, Mooresent a telegram to Hall requesting that all strikers "beprovided a job in the Miami plant immediately as theyhave agreed to return to work without a contract hopingproductive negotiations can be resumed at once." Hallreplied by wire on August 23, stating that the Companywas "available now as we have always been for good faithcollectivebargaining" and added that the Companywished "to know on what conditions you propose thereturn of employees and other details which of necessitywould be discussed in connection with the strikesettlement agreementif yourtelegram is an indication thatthe strike is to end." Moore's reply of the same date askedwhether the Company would "give all striking employees ajob" at the Miami plant and stated that the Union"requests that all employees who went on strike . . . begiven a job ... immediately" and expressed willingness"to meet to discuss orderly return to work and negotiate ingood faith for a collective bargaining agreement." OnAugust 29 the Union sent the following telegram to Hall:THE UNION HEREBY UNCONDITIONALLY OFFERS TORETURN TO WORK ALL OF THE STRIKING EMPLOYEESTO A JOB AS OF SEPTEMBER ONE 1966 AND WILL HAVETHEM REPORT FOR WORK,STARTING TIME 7 O'CLOCKA.M. SEPTEMBER ONE 1966.Hall answered on August 31, stating that it was necessaryfor the parties "to meet first to consider orderly return ofthose for whom jobs are available," and suggested ameeting on September 6. The Union replied on the sameday, continuing its "unconditional offer to return theemployees to a job as of September 1" and agreeing tomeet on September 6.In substantial part the discussion at the meetings onSeptember 6 and 8 was concerned with the number of jobsavailable for strikers, when strikers would be recalled, andwhether replacement workers would be released to makeroom for strikers willing to return. The Union took theposition that every striker was entitled to be returned to ajob. The Company, however, stated there were then only19 vacancies available and offered to take back, withseniority unimpaired, the most senior qualified strikers inthese classifications to fill the 19 vacancies. It took theposition that it would not displace the replacementworkers to make room for strikers, but suggested thatthose strikers for whom jobs were not immediately CRANE COMPANYavailable be placed on a preferential list from which futurevacancies would be filled; those on the list recalled byJanuary 1, 1967, would retain their seniority, while thosesubsequently employedwould come back as newemployees. The Union rejected this proposal, arguing forthe return of all strikers within a shorter space of time. Noagreement was reached on terminating the strike. Of the19 strikers offered jobs on September 6, 9 responded andwere employed; as of September 12, when Hall testified,the Company was in the process of filling the remaining 10vacancies from among strikers interested in returning towork. In addition to the 9 strikers returned to jobs, a totalof 48 other strikers indicated on September 7 and 8 thatthey were interested in returning; the Company informedthese strikers as well as the Union that, as vacanciesdeveloped up to January 1, 1967, strikers would berecalled with full seniority.B.The IssuesThe complaint, as amended, alleges that theRespondent Company from the outset of negotiationsbargained "in bad faith and with no intention of enteringinto any final or binding collective bargaining agreement,"and more particularly stated on April 5 that it would "closedown all or portions of its production" at the Miami plantunless the Union accepted its contract terms. It is furtheralleged that the Respondent unlawfully refused to bargainon and after April 5 about "discontinuing substantialportions of production" at the Miami plant and thereafter,"pursuant to threats made in the bargaining sessions onand before April 5," removed production equipment andmachinery to other plants. The General Counsel assertsthat the strike which commenced on April 6 was causedand prolonged by the foregoing unfair labor practices.Finally,itiscontendedthattheRespondentdiscriminatorily refused to reinstate its striking employeespursuant to their unconditional offer to return to workmade about September 1.C. Discussion and ConclusionsAs has been indicated above, there is conflictingtestimony regarding what was said by the Company's chiefnegotiator, Hall, in negotiation meetings prior to the strikeon the subject of closing or moving the plant and in themeeting on June 2 about future plans for operating theMiami plant. Resolution of these conflicts is essential notonly to ascertaining whether the Company in factthreatened to close or move part of the plant unless theUnion accepted its terms for a contract and whether theCompany defaulted on its bargaining obligation by suchconduct and by the subsequent removal of old furnace linedies and parts from the Miami plant and the diversion ofdies for the new furnace line to other plants, but also indetermining whether the strike was caused or prolongedby unfair labor practices.GlennObermeier,theUnion'sInternationalrepresentativewhoparticipatedactivelyinthenegotiations, first testified that at the April 5 meeting Hallstated that the president and vice president of theCompany "said that there would not be any increases incosts of the Miami plant at this time or at any future date,"and that Hall further remarked that the Company was "insThe mintues were received in evidence without objection,after having been made available to counsel for the GeneralCounsel forexaminationand study.573the process of closing out other plants within their systemand this would possibly happen here or they would move,might possibly make a warehouse out of this plant." Laterin his testimony, when asked by counsel for the GeneralCounsel to state again "what was said between theCompany and the union on April 5th," Obermeiertestified: "Mr. Hall made the statement that the presidentand vice president of the company had instructed him totell us that there would be no increase in monetary costs tothe Miami plant at this time or in the foreseeable future,"and also that Hall referred to "the possibility that thisplant might shut down" and told of another plant beingshut down and said that "this would probably be the samething that would happen at the Miami plant." With respectto the June 2 meeting, Obermeier testified that Hall toldthe union negotiators of the removal of dies and parts forthe old furnace line, which had been accomplished aboutMay 16, and added that Hall stated "that they were goingto close the air conditioning line down and they didn'tknow where they was going to move it," and that "therewould be approximately 60 jobs in the plant, if we wouldreach an agreement at this point," which would mean thatabout 90 aeople would be without a job.Charles Pace, a member of the Union's negotiatingcommittee, testified that the subject of closing or movingthe plant "was mentioned quite frequently" by Hall "if wedidn't get [agree] to accept their terms." According tohim, Hall stated at the April 5 meeting that the Company"wasn't going to give any raise of any kind for the firstyear" and "if we did not accept this, or their proposal, thenthis plant would move out." Pace further testified that atthe June 2 meeting Hall "told us that they would, or hadalready took the furnace line out of this plant and wassending it to Garwood, New Jersey" and that the air-conditioning line "would also leave this Miami plant, buthe didn't know exactly where it would go as of now, andthe only line that they would keep in the Miami plantwould be the chef line, and it would employ about 50 to 60employees." D. C. Turrentme, another member of theUnion's committee, testified that "at most every meetingwe had" "there was something said about closing theplant," but that the representatives of the Union "neverreally took them seriously" until the March 26 meeting,when Hall, during "a hot argument" with Pace andanothermember of the Union's committee about jobevaluations and classifications, said that if the Union'sspokesmen "keep sticking to your guns you are going toforce us to move this plant." Turrentine corroborated thetestimony of Pace and Obermerier that at the June 2meeting Hall said the Company intended moving the air-conditioning line, but did not then know where it would betransferred, with the result that only the chef line wouldremain in Miami, employing 50 to 60 people.Hall testifiedatconsiderable length about thenegotiating meetings and the positions of the parties on thevarioussubjectsdiscussed,frequentlyreferring tocontemporaneously prepared minutes made under hisdirection shortly after each meeting.5 According to Hall,theCompany's representatives from the outset ofnegotiationsmade clear to the Union's representativesthat the Miami plant "was in serious financial difficulty."sAt the March 14 meeting, during a discussion of aproposed contract provision on production standards, Hallpointed out that productivity at the plant was "extremely"Obermeier testified to the same effect, stating that from thebeginning of contract talks the Company had indicated "theyweren't too happy" with the situation existing at the Miami plant 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDlow," and that during the preceding year the plant had lostin excess of $950,000. Approximately 2 weeks before theApril 6 strike, Hall had dinner with Union RegionalDirector Moore and told Moore "of the financial problemwhich we had at the plant"; however, Moore took theposition that since the Union had defeated two otherunions in the recent election it was "absolutely essential"that there be an increase during the first year of thecontract. Hall's testimony is that at the April 5 meeting heagain pointed to the loss at the plant during 1965 and thedrop in sales, as well as to the Company's investment ofsome $650,000 in new dies and equipment for newproducts, and said that the Company was unable to grantany increases during the first year of the contract but waswilling to consider increases during the second and thirdyears of a 3-year agreement. He testified he told theUnion's negotiators that the Company's "problem was oneof getting this plant back on the track, because of thesubstantial losses and the serious production problems wehad." He also testified that he referred to a plant that wasbeing closed as the only plant in the Company that was inmore critical condition than the Miami plant. He deniedsaying that the Miami plant would be closed or moved. Hedid testify that the subject of closing or moving wasmentioned but in the context of "explaining the economicsof this particular operation, where if you cannot makemoney, the company would be forced to close it"; headded, however, that such references were not made "inthe sense that you accept our offer or we are going to closeit."At the June 2 meeting, the first following the removal ofparts and dies for the old furnace line, Hall informed theunion committee of this removal and also stated thatproductionwas limited to chef units with about 52supervisory and office personnel engaged in that activity.Hall testified he informed the Union that the Company wasnot then producing any air-conditioning units and said thatthe Company "didn't know where we would put any airconditioning" because the Company had no other facilitiesengaged in producing that line of products. He alsotestified that he said that the removal of furnace parts anddies would have no substantial impact on employment inthe bargaining unit. Hall denied that he ever stated thattheCompany planned to or would remove the air-conditioning line, although he did testify that the Unionwas told "that if anything were to be done as far as airconditioning, we would have to look around for availableplants that could do it." Hall testified that, in announcingat the June 2 meeting that the Company intended to notifyemployees that the plant would be reopened, nothing wasstated to the effect that only 50 or 60 employees wouldhave jobs.Upon a consideration of the foregoing testimony and thedemeanor of the witnesses while testifying, as well as thecourse of negotiations before and after the strike, I am notpersuaded that Hall, prior to the strike and particularly onApril 5, threatened to close down or move the Miami plantunless the Union accepted the Company's proposal whichinvolved no monetary increases during the first year of a 3-year agreement. I have no doubt, and I find, that Hallendeavored to justify the Respondent's position of noincrease during the first year by pointing to the pastunsatisfactoryperformance of the Miami plant, asrevealed by the loss of some $950,000 in 1965, togetherwith low productivity and declining sales, undoubtedlystated in effect that, if this trend were not reversed, theplain economics of the matter might well result in theclosing of the Miami plant. That Hall's references to thepossible closing of the Miami plant were not threatsintended to make the Union capitulate to the Company'sterms but only statements of the likely consequence if theplant continued to be unprofitable, is apparent from thetestimony of Obermeier. Thus Obermeier testified thatHall said there was a "possibility" that the plant mightshut down and, when relating that another plant in morecritical circumstances than the Miami plant was beingclosed, said that the same "would possibly happen here."Obermeier did not testify that Hall said the Companywould close or move out if the Union did not accept theCompany's terms. To the extent that the testimony of Paceand Turrentine ascribes suchan ultimatumto Hall, I donot credit it. I find that Hall, at the negotiation session ofApril 5 and theretofore, sought in good faith to convincethe Union that the economic condition of the Miami plantdid not justify granting an increase during the first year ofthe contract and argued that unless productivity and salesincreased and the trend of losses as shown by the resultsof operations of 1965 were reversed, the economicconsequence might well be that the plant would have to beclosed or its operations moved elsewhere. I also find, inagreement with Hall's testimony, that at the June 2meeting he did not state that the air-conditioning linewould be moved and future operations at the Miami plantlimited to the chef line which would employ only 50 or 60employees, but that he stated that at that time only thechef line was in operation utilizing some 52 supervisoryand clerical employees and that if production of air-conditioningunitswere to be resumed while the strike wasin progress the Company would "have to look around foravailable plants that could do it."When the strike occurred on April 6, the parties hadmet in a total of 13 meetings and had reached agreementon over 100 separate sections of a collective-bargainingcontract. The primary issues separating the parties at theconclusion of the April 5 meeting were demands by theUnion for increased benefits involving added costs, onwhich the Respondent took the position that the economiccondition of the Miami plant made such unfeasible. Moreparticularly, theUnion insisted that an increase wasessential during the first year of the contract, and itsspokesman said if one were not granted there would be astrike.As found above, the Respondent did not at thatmeeting threaten to close or move the plant unless theUnion accepted its terms. I find that the Respondent'sposition on increases during the first year of the agreementwas advanced in good faith, and not for purposes ofavoiding agreement, and that the strike which began onApril 6 was not caused by any unfair labor practices of theRespondent but was economicin nature.The contention ismade, however, that the strike was converted into anunfair labor practice strike by reason of the Respondent'saction, while the strike was in progress, in removing fromthe Miami plant parts and dies for the old furnace line andin diverting from that plant the dies for the new furnaceline, without advance notice to and bargaining with theUnion on these matters.As found above, long before the strike the Company hadembarked on a program of changing the style of furnacesmanufactured at the Miami plant, and to that end hadordered new dies which were to be delivered in the periodbeginningabout the middle of May and extending intoJune. The plans further called for the phasing out of the CRANE COMPANYold line of furnaces at the Garwood, New Jersey, plant,necessitating. the transfer to that plant of the old furnaceparts and dies prior to the estimated target date of July 1when the production of the new line of furnaces at theMiami plant was to begin. In accordance with thisprogram, the Respondent on May 16 and shortly thereafterremoved the old furnace line parts and dies from theMiami plant and sent them to the Garwood plant. Aboutthe same time, and in any case by June 2, new dies werediverted to the Garwood plant for testing and tryout. At thetime of the hearing, the role of the Miami plant in theproduction of the new line of furnaces had changed to theextent that parts therefor were to be manufactured at theGarwood plant and shipped to the Miami plant forfinishing and assembly. According to William Haag, theCompany's manufacturing manager for heating and air-conditioning, parts for the new furnace line would not bemanufactured at the Miami plant until sometime in thefuture, if sales volume held up to projections, so that theinstallationof a duplicate set of dies at the Miami plantwould be warranted.It isnot disputed that the Company did not give advancenotice to the Union or offer to bargain about the removal ofparts and dies for the old furnace line or even the diversionof dies for the new furnace line., It is equally clear thatwhen Hall informed the Union at the June 2 meeting ofthese events, the Union made no request for bargaining orconsideration of alternatives.Nor did the Union, insubsequentmeetings,make any demands that theproduction equipment moved or diverted to the Garwoodplant be returned to the Miami plant.The removal of the old furnace dies was effectedpursuant to a decision made long before the strike and wasan integralpart of the Respondent's previously scheduledchangeover of furnace production. In and of itself, thisaction had no impact on unit jobs. I find that the removalwas incident to the Respondent's right to continue andmaintainoperations during the strike and, therefore, thatthe failure of the Respondent to offer to bargain with theUnion about this matter was not violative of Section 8(a)(5)of the Act.7 A more difficult question, however, ispresented by the diversion of the new dies and the relateddecision to retain these dies at the Garwood plant and toshift the manufacture of new furnace parts from the Miamiplant to the Garwood plant, thus limiting the participationof the Miami plant in new furnace manufacture to finishingand assembly operations.As appears from Haag'stestimony, this was a change of a permanent nature, notlimited to the duration of the strike, since plans to installduplicate dies at the Miami plant were dependent uponfuture sales volume. Under the Board'sFibreboarddoctrine," such a change in business operations, ifresultingin significant deteriment to the employees in thebargaining unit,would require affording the representativeof the employees in the affectedunitan opportunity tobargain about the change before making it. The recordhere, however, fails to show such a detriment. At the timeof the strike there were about 154 employees in thebargainingunit.After the Respondent began hiringreplacements in August, and by the end of that month,there were 170 or 180 employees in theunit.While theeliminationof the manufacture of furnace parts at the'Shell Oil Co,149 NLRB 283;Shell Chemical Co., ADivisionof Shell Oil Co.,149 NLRB 298;Empire Terminal Warehouse Co ,151 NLRB 1359.575Miami plant necessarily resulted in the elimination of thejobs directly connected with that activity, the total workforce in theunit waslarger at the time of thehearing inSeptember than when the strikebeganinApril.Thefactors accounting for this increase in the number of unitemployees are not disclosed by the record,nor isthere anyevidence showing whether and to what extent particularjob classifications within the Miami unit were adverselyaffected by the change in the role of the Miami plant in theproduction of the new furnace line. Since the operatingchanges here in question have not been shown to havecaused a significant detriment to the employees in thebargaining unit,and were made for economic reasons inorderto maintainoperations during the strike, I concludeand find that the Respondent, by failing to give notificationto and bargain with the Union about these changes, did notviolate Section 8(a)(5) of the Act.°Having found that the strike was not caused by unfairlaborpracticesof the Respondent, and that theRespondent did not violate the Act by making theoperational changes herein questionduring the strike, itfollows that the Respondent was free, under settledprinciples, to hire permanent replacements for thestrikers. This it did, beginningsometimein August. Whenthe parties met on September 6 to consider termination ofthe strike and the Union's application that all the strikersbe returned to their jobs, the Company had only 19 jobvacancies. These vacancies were offered to strikers on aseniority basis, and the Company further offered to placeremainingstrikers on a preferential list from which futurevacancies would be filled, and that such strikers as wererecalled by January 1, 1967, would retain their prestrikeseniority. The Company, however, refused to displace thereplacement workers in order to make jobs available forstrikers, and the Union refused to accept the Company'sproposal of a preferential list for strikers for whom jobswere not immediately available. Since the strike was notcaused or prolonged by unfair labor practices, I find thattheCompany's offer to reinstate immediately onlysufficientstrikers to fillexistingvacancies,placingremainingstrikerson a preferential list for futureemployment, was not a discriminatory refusal to reinstateviolative of Section 8(a)(3). Being guilty of no unfair laborpractice in connection with the strike, the Company wasnot required to dischargepermanentreplacements tocreate openings for strikers; the solution the Companyoffered, I find, was nondiscriminatory.Since I have found that the Respondent has not engagedinany of the unfair labor practices alleged in thecomplaint, as amended, it will be recommended that thecomplaintbe dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section 2(5) of the Act.3.At all timesmaterial,the Union has been and now isthe exclusive representativefor thepurposesof collectivebargaining of all employees in the following appropriateunit,within the meaning of Section 9(a) and(b) of the Act:eFibreboard Paper Products Corporation,138 NLRB 550, affil.379 U.S. 203.'American OttCompany, 151 NLRB 421;American OilCompany,155 NLRB 639. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees,includingquality control technicians,production clerk, planttruck drivers,and janitors,employed at the Miami,Oklahoma,plant of the Respondent,excluding over-the-roaddrivers,officeclericalemployees, tool,fixture, and plant layout man, lab technicians, part-timejanitorandfirst-aidattendant,guards,watchmen,and supervisors as defined in the Act.4.Respondent has not engaged in unfair labor practiceswithin themeaning ofSection 8(a)(5), (3), or (1) of the Act,by the conductalleged in the complaint, as amended.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case it isrecommended that the complaint,asamended, bedismissed in its entirety.